         Case 1:19-cv-05705-MKV Document 90 Filed 07/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
SECURITIES AND EXCHANGE COMMISSION,                                         DOC #:
                                                                            DATE FILED: 7/29/2021
                        Plaintiff,

 -v-                                                             No. 19-cv-5705 (MKV)

ANATOLY HURGIN, ALEXANDER                                 ORDER GRANTING PLAINTIFF’S
AUROVSKY, ABILITY COMPUTER &                                MOTION FOR PRELIMINARY
SOFTWARE INDUSTRIES LTD, and ABILITY                     INJUNCTION TO FREEZE CERTAIN
INC.,                                                     ASSETS AND TO RESTRAIN AND
                                                           ENJOIN DEFENDANTS FROM
                        Defendants.                           DISSIPATING ASSETS




       Plaintiff the United States Securities and Exchange Commission (the “SEC”) filed a

motion seeking to freeze funds held in an escrow account pursuant to a “Put Option Escrow

Agreement” between certain of the Defendants. See Motion for a Preliminary Injunction, ECF

No. 75. Pursuant to that agreement, Individual Defendants Anatoly Hurgin and Alexander

Aurovsky held an option to sell shares of corporate Defendant Ability, Inc. (“Ability”) back to

the company. See Complaint, ECF No. 1, ¶ 122; Memorandum in Opposition to Motion, ECF

No. 84, at 6. Earlier in this action, Ability agreed to, and the Court entered a consent judgment

encumbering those funds and prohibiting their use to pay the Individual Defendants, all with an

intent to ensure that the funds would exist to satisfy any money judgment or forfeiture entered in

this case. See Consent Judgment, ECF No. 37, § IV.

        Recently, long after the company agreed to the consent judgment, Ability filed for certain

relief in an Israeli bankruptcy court that could well have the effect of annulling that judgment

and allow the company to withdraw the funds from the account in question for distribution to

creditors, of which Individual Defendants are the company’s largest. See Declaration of Donald
         Case 1:19-cv-05705-MKV Document 90 Filed 07/29/21 Page 2 of 3




W. Searles in Support of Motion, ECF No. 75-2, ¶¶ 3-5. The SEC moved to freeze the assets in

the escrow account. See ECF No. 75. The corporate Defendants did not appear to contest the

motion but the Individual Defendants filed an opposition to the SEC’s request. See ECF Nos.

83-84. The court has carefully reviewed all documents filed in connection with the motion and

the record in this case to date. The Court held a hearing on the motion on July 29, 2021.

       Because a preliminary asset freeze is a measure to maintain the status quo and imposes

little burden, to succeed on a motion to freeze the assets, the SEC need only show that show “(1)

a concern that the defendant will dissipate the assets within the defendant’s control or will

transfer the assets beyond the United States, and (2) either a likelihood of success on the merits

or a basis to infer that the defendant violated the securities laws.” SEC v. Santillo, 18-CV-5491

(JGK), 2018 WL 3392881, *2 (S.D.N.Y. July 11, 2018); see also Smith v. SEC, 653 F.3d 121,

128 (2d Cir. 2011) (“Where an asset freeze is involved, the SEC ‘must show either a likelihood

of success on the merits, or that an inference can be drawn that the party has violated the federal

securities laws.’” (quoting SEC v. Byers, No. 08 Civ. 7104, 2009 WL 33434, at *3 (S.D.N.Y. Jan.

7, 2009))).

       For the reasons stated on the record at the July 29 hearing, the Court finds that the SEC

has met its burden. The SEC clearly has shown—and Defendants have not contested—that there

is a risk that Defendants will dissipated the assets in the escrow account by means of the

bankruptcy proceeding in Israel. Little, if any, burden is imposed by freezing the assets and

maintaining the status quo since, Ability has effectively agreed in the consent judgment not to

dissipate the assets, and the Individual Defendants, as officers and directors of Ability, are

expressly bound by that judgment. See Consent Judgment § IV. The SEC also has proven that

there is at least a basis to infer that Defendants violated the securities laws in the manner alleged
         Case 1:19-cv-05705-MKV Document 90 Filed 07/29/21 Page 3 of 3




in the complaint in this action and discussed in the Court’s opinion denying the Individual

Defendants’ motion to dismiss.

       Defendants’ primary argument that entering an order would conflict with rules of

international comity are unavailing here, as discussed at the July 29 hearing. In particular, the

Court finds that Ability’s effort to defeat this Court’s judgment—to which Ability consented—

itself runs afoul of comity concerns and nullify the argument against the SEC’s motion.

       For these reasons, and for the other reasons stated on the record at the July 29 hearing,

which are expressly incorporated here by reference, the Court finds that a preliminary injunction

in the form of an asset freeze is necessary to preserve the status quo in this case. Accordingly,

       IT IS HEREBY ORDERED, pending a final disposition in this action, the funds in the

put escrow account are frozen, and that The Hermetic trust services (1939) Ltd. (formerly known

as The Bank Leumi Le-Israel Trust Company, Ltd.) shall hold and retain within its control and

otherwise prevent any withdrawal, pledge, encumbrance, assignment, dissipation, concealment

or other disposal of any of the funds in the Put Escrow Account.

       IT IS FURTHER ORDERED, pending a final disposition in this action, Defendants

Ability, ACSI, Hurgin and Aurovsky, and their officers, agents, servants, employees, attorneys,

trustees, and those persons in active concert or participation with them who receive actual notice

of this Order, are preliminary restrained and enjoined and otherwise prevented from making any

withdrawal, pledge, encumbrance, assignment, dissipation, concealment or other disposal or use

of any of the funds in the put escrow account.

SO ORDERED.


Date: July 29, 2021                                   _________________________________
                                                      _ ______
                                                      __    ___________  ________
                                                                         __
                                                                          _     _ _________
                                                                                __       ____
      New York, NY                                          MARY
                                                            M RY KAY
                                                            MA       KAY VYSKOCIL
                                                                            VYS SKOCIL
                                                           United
                                                           Un       States
                                                            niitted Sta tes District Judge
                                                                      ate
